UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1247


YANG ZHEN QIU, a/k/a Yaog Zhen Qiu, a/k/a You Zhen Qiu,
a/k/a Xiang Qiu, a/k/a Yang Zhen Qui,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 21, 2009             Decided:   September 9, 2009


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Theodore N. Cox, New York, New York, for Petitioner. Tony West,
Assistant Attorney General, Anh-Thu P. Mai-Windle, Senior
Litigation Counsel, Thomas B. Fatouros, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Yang Zhen Qiu, a native and citizen of the People’s

Republic of China,           petitions       for    review       of    an   order       of   the

Board    of    Immigration         Appeals    denying       her       motion   to       reopen.

Because      we     find   the     Board   did     not     abuse      its   discretion       in

denying the motion, we deny the petition for review.

              An alien may file one motion to reopen within ninety

days    of    the    entry    of    a   final      order    of     removal.         8    U.S.C.

§ 1229a(c)(7)(A), (C) (2006); 8 C.F.R. § 1003.2(c)(2) (2009).

This time limit does not apply if the basis for the motion is to

seek asylum or withholding of removal based on changed country

conditions, “if such evidence is material and was not available

and would not have been discovered or presented at the previous

proceeding.”          8 U.S.C. § 1229a(c)(7)(C)(ii) (2006); see also 8

C.F.R. § 1003.2(c)(3)(ii).

              This court reviews the denial of a motion to reopen

for abuse of discretion.                8 C.F.R. § 1003.2(a) (2009); INS v.

Doherty, 502 U.S. 314, 323-24 (1992); Mosere v. Mukasey, 552

F.3d 397, 400 (4th Cir. 2009), petition for cert. filed (June 8,

2009) (No. 08-10795).               A denial of a motion to reopen must be

reviewed with extreme deference, since immigration statutes do

not     contemplate        reopening       and      the     applicable         regulations

disfavor such motions.              M.A. v. INS, 899 F.2d 304, 308 (4th Cir.

1990) (en banc).             The motion “shall state the new facts that

                                              2
will be proven at a hearing to be held if the motion is granted

and   shall    be     supported        by   affidavits     or   other      evidentiary

material.”         8 C.F.R. § 1003.2(c)(1) (2009).               It “shall not be

granted unless it appears to the Board that evidence sought to

be offered is material and was not available and could not have

been discovered or presented at the former hearing.”                       Id.

             This     court      has    also     recognized     three      independent

grounds on which a motion to reopen removal proceedings may be

denied:      “(1) the alien has not established a prima facie case

for the underlying substantive relief sought; (2) the alien has

not   introduced      previously       unavailable,      material    evidence;         and

(3) where     relief       is   discretionary,       the    alien    would       not    be

entitled to the discretionary grant of relief.”                      Onyeme v. INS,

146 F.3d 227, 234 (4th Cir. 1998) (citing INS v. Abudu, 485 U.S.

94, 104-05 (1988)).              In adhering to the degree of deference

given   to    the    Board      on   discretionary     review,      this    court      has

observed that a decision to deny a motion to reopen “need only

be reasoned, not convincing.”                    M.A., 899 F.2d at 310.             This

court will reverse a denial of a motion to reopen only if it is

“‘arbitrary, irrational, or contrary to law.’”                   Mosere, 552 F.3d

at 400 (citing Sevoian v. Ashcroft, 290 F.3d 166, 174 (3d Cir.

2002)).

              We    have    considered       Qiu’s   arguments      on     appeal      and

conclude the Board did not abuse its discretion in denying her

                                             3
motion to reopen.    We note the record does not compel a finding

that she made a prima facie showing of a well-founded fear of

persecution.

           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      4